Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application number 16/884,141 filed on 5/27/2020 has been considered.   Claims 1-17 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority of Japan Application No. JP2019-103184, filed on 5/31/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiki (US 2008/0281625) in view of Takeshi (JP 2010232217 A) and further in view of Masanobu (FP 2011160383 A).
Regarding claim 1, Shiki discloses a license authentication device comprising: 
a memory configured to store a license file including a license expiration date of an application that adjusts a parameter of a semiconductor manufacturing apparatus in a semiconductor factory (¶ [0054]-[0070], [0133]; i.e. storing, in the license key server and/or the substrate processing apparatus, a license key including the license date of the software that controls the functions in the substrate processing apparatus wherein at least one of the function is adjusting the inner pressure of the process chamber); and 
a processor coupled to the memory and configured to: the license key has expired based on the time calculated from the license date (¶ [0069]-[0070]).
Shiki does not explicitly disclose acquire log data when the semiconductor manufacturing apparatus executes a processing; and determine whether or not a time included in the log data has passed the license expiration date stored in the license information storage.
However, Takeshi discloses acquire log data when the semiconductor manufacturing apparatus executes a processing (page 8, lines 14-28, “…acquires a log of the exposure operation by the exposure apparatus 11 before being updated by new control software…”)
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Takeshi’s teaching into Shiki 
 Shiki in view of Takeshi discloses comparing the log information such as processing time in the log of the exposure apparatus and the log of the test exposure apparatus to validate the operation before and after the control software upgrade (Takeshi, page 8, lines 30-41) and does not explicitly disclose determine whether or not a time included in the log data has passed the license expiration date stored in the license information storage.
However, Masanobu discloses determine whether or not a time included in the log data has passed the license expiration date stored in the license information storage (page 16, lines 24-29, “based on the conditions recorded in the condition determination table 207 and the acquired communication log, the determination unit 204C determines whether or the certificate of the server application 30 can be revoked…”).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Masanobu’s teaching into Shiki in view of Takeshi in order to monitor the operation of a server application to ensure the proper operation of the server (Masanobu, page 2, lines 32-39).
Regarding claim 2, Shiki in view of Takeshi and Masanobu discloses the license authentication device according to claim 1, wherein the parameter is adjusted based on the log data (Shiki, ¶ [0133]; Takeshi, page 9, lines 6-19).
Regarding claim 3, Shiki in view of Takeshi and Masanobu discloses the license authentication device according to claim 2, wherein the time included in the log data is a start time when the semiconductor manufacturing apparatus starts the processing 
Regarding claim 4, Shiki in view of Takeshi and Masanobu discloses the license authentication device according to claim 3, wherein the processor is configured to acquire information on a time, and determine whether or not the time in the time information has passed the license expiration date stored in the license information storage (Takeshi, page 8, lines 14-28; Masanobu, page 16, lines 24-29).
Regarding claim 5, Shiki in view of Takeshi and Masanobu discloses the license authentication device according to claim 4, wherein the information on the time includes a time when a device is connected to a communication line of the semiconductor factory (Takeshi, page 10, lines 49-51).
Regarding claim 6, Shiki in view of Takeshi and Masanobu discloses the license authentication device according to claim 5, wherein the device is at least one of the semiconductor manufacturing apparatus, an apparatus that stores the log data, a host computer capable of communicating with the semiconductor manufacturing apparatus, and an inspection device that inspects a semiconductor manufactured by the semiconductor manufacturing apparatus (Shiki, ¶ [0032]; Takeshi, page 4, lines 21-24 “a semiconductor device manufacturing factory”).
Regarding claim 7, Shiki in view of Takeshi and Masanobu discloses the license authentication device according to claim 6, wherein the information on the time includes a time of a computer in which the application is installed (Shiki, ¶ [0069]).

Regarding claim 9, Shiki in view of Takeshi and Masanobu discloses the license authentication device according to claim 7, wherein the time of the computer is a time when the computer starts an execution of the application (Takeshi, page 10, lines 49-51 “5. The log acquired by the first acquisition unit…includes…an exposure operation time”).
Regarding claim 10, Shiki in view of Takeshi and Masanobu discloses the license authentication device according to claim 1, wherein the time included in the log data is a time when the semiconductor manufacturing apparatus starts the processing (Takeshi, page 10, lines 49-51 “5. The log acquired by the first acquisition unit…includes…an exposure operation time”).
Regarding claim 11, Shiki in view of Takeshi and Masanobu discloses the license authentication device according to claim 10, wherein the processor is configured to acquire information on a time, and determine whether or not the time in the time information has passed the license expiration date stored in the license information storage (Shiki, ¶ [0070]; Takeshi, page 16, lines 24-29).
Regarding claim 12, Shiki in view of Takeshi and Masanobu discloses the license authentication device according to claim 11, wherein the information on the time includes a time when a device is connected to a communication line of the semiconductor factory (Takeshi, page 10, lines 49-51).

Regarding claim 14, Shiki in view of Takeshi and Masanobu discloses the license authentication device according to claim 11, wherein the information on the time includes a time of a computer in which the application is installed (Shiki, ¶ [0069]).
Regarding claim 15, Shiki in view of Takeshi and Masanobu discloses the license authentication device according to claim 14, wherein the time of the computer is a current time of the computer (Shiki, ¶ [0070]).
Regarding claim 16, Shiki in view of Takeshi and Masanobu discloses the license authentication device according to claim 14, wherein the time of the computer is a time when the computer starts an execution of the application (Takeshi, page 10, lines 49-51 “5. The log acquired by the first acquisition unit…includes…an exposure operation time”).
Regarding claim 17, Shiki discloses a license authentication method comprising: 
determining whether or not a time [[included in the log data]] has passed a license expiration date included in a license file of an application that adjusts a parameter of the semiconductor manufacturing apparatus in a semiconductor factory (¶ [0069]-[0070]).

However, Takeshi discloses acquire log data when the semiconductor manufacturing apparatus executes a processing (page 8, lines 14-28, “…acquires a log of the exposure operation by the exposure apparatus 11 before being updated by new control software…”)
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Takeshi’s teaching into Shiki in order to safely and efficiently upgrade the control software in the manufacturing environment (Takeshi, page 2, lines 11-16).
 Shiki in view of Takeshi discloses comparing the log information such as processing time in the log of the exposure apparatus and the log of the test exposure apparatus to validate the operation before and after the control software upgrade (Takeshi, page 8, lines 30-41) and does not explicitly disclose determine whether or not a time included in the log data has passed the license expiration date stored in the license information storage.
However, Masanobu discloses determine whether or not a time included in the log data has passed the license expiration date stored in the license information storage (page 16, lines 24-29, “based on the conditions recorded in the condition determination table 207 and the acquired communication log, the determination unit 204C determines whether or the certificate of the server application 30 can be revoked…”).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Masanobu’s teaching into 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435